Crapser, Bliss, Heffernan and Schenck, JJ., concur; Hill, P. J., concurs solely upon the ground that petitioner has failed to file the bond directed by the Commissioner. It does not appear that the additional bond was in fact necessary but the statute and the Commissioner’s order in connection therewith were not followed. Informal approval had been given that the milk be sold in New York City. The city health officials had approved the dairies and the city needed the milk. The producers receive a substantially higher price if the product is marketed as fluid milk in the city. It is unfortunate that nonessential departmental rules make it necessary to interfere with the desired and desirable market.